DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Finality Withdrawn
1.	The Amendment filed After Final February 11, 2022 in response to the Office Action of September 13, 2021, is acknowledged and has been entered. Upon review and reconsideration, the finality of the previous Office Action has been withdrawn.
Claims 1-5, 17, 20, 25-30, and 38 are pending. Previously pending claim 25 has been amended. Claim 44 is canceled. Claims 1-5, 17, 20 remain withdrawn. Claims 25-30 and 38 are currently being examined.

New Rejections
(based on new considerations)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

	NOTE: Claim 25 recites: (e) determining the subject’s TTBM chance of being free of brain metastasis to be about 77% at about 1 year, about 63% at about 2 years, and about 40% at about 3 years if the amount of p95 in the biological sample is above the p95 cutoff. 
Thus, the instant claims comprise a method that can be practiced with two possible outcomes: 
(1) determining the amount of p95 in the biological sample is below the p95 cutoff; or
(2) determining the amount of p95 in the biological sample is above the p95 cutoff and determining the subject’s TTBM chance of being free of brain metastasis to be about 77% at about 1 year, about 63% at about 2 years, and about 40% at about 3 years.
Similarly, claim 38 only determines the subject has about a 2-fold increased risk of brain metastasis if the amount of p95 in the sample is above the p95 cutoff.


3.	Claims 25-30 and 38 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US Patent 8,470,542, Sperinde et al, claiming priority to December 1, 2008.
The applied reference has a common inventor and assignee with the instant application.  Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any 
Sperinde et al teach a method comprising:
(a) obtaining biological sample of primary breast tumor from a breast cancer patient;
(b) measuring the amount of p95Her-2 in the sample;
(c) comparing the amount of p95Her-2 in the tumor to a median p95 cutoff derived from HER2+ patients to determine a level of p95 above or below the cutoff; wherein a patient identified as having p95Her-2 below the cutoff is identified as more responsive to HER2-pathway targeted therapy, and a patient identified as having p95Her-2 above the cutoff is identified as resistant;
wherein the patients were treated with trastuzumab (HER2 antibody that does not cross the blood-brain antibody); wherein the patient tumor is HER2 positive based on protein level or gene copy number;
 	wherein measuring the amount of p95Her-2 in the biological sample comprises the steps of:
(i) contacting the biological sample with a p95Her-2 binding composition that specifically binds to p95Her-2 protein, wherein the p95Her-2 binding composition comprises a p95Her-2-specific antibody produced by a hybridoma cell line selected from the group consisting of hybridoma cell lines having ATCC accession number PTA-9738 (p95.D3.4), PTA-9739 (p95.D8.2), and PTA-9740 (p95.D9.1);

(iii) cleaving the cleavable linker of the tagged binding composition, thereby releasing the molecular tag; and
(iv) quantitating the released molecular tag to determine the amount of p95Her-2 protein in the biological sample; wherein the 95Her-2 protein has a first amino acid corresponding to methionine 611 (abstract; col. 5, lines 29-67; col. 6, lines 5-27; col. 15, lines 4-54; col. 24, lines 1-4; Examples 5,7, 12; Figures 7, 9 and 14-17; col. 32, lines 47-67; col. 33, lines 3-50; claims 1-28). 
Sperinde et al teach a method comprising the same steps instantly claimed when the result is a p95 level at or below the cutoff (outcome (1) above). 
With regards to outcome (2) above, given Sperinde et al teach a method comprising all of the physical method steps instantly claimed for determining patients having p95 levels above the median cutoff that are required for TTBM determination, Sperinde et al necessarily determined the claimed TTBM chances.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

s 25-28 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 8,470,542. Although the claims at issue are not identical, they are not patentably distinct from each other because the US Patent is claiming a method comprising:
(a) measuring the amount of a p95Her-2 protein fragment having a first amino acid corresponding to methionine 611 of Her-2 protein in a biological sample of the subject's cancer using a p95Her-2-specific antibody raised against a peptide having a sequence as set forth in SEQ ID NO:5 and produced by a hybridoma cell line selected from the group consisting of hybridoma cell lines having ATCC accession number PTA-9738 (p95.D3.4), PTA-9739 (p95.D8.2), and PTA-9740 (p95.D9.1);
(b) determining whether the amount of p95Her-2 in the subject's sample is below a p95Her-2 cutoff, wherein the p95Her-2 cutoff comprises at least one of (i) a level of p95Her-2 expression at least two-fold greater than control cancer cells lines having basal levels of p95Her-2 expression or (ii) a level of p95Her-2 expression corresponding to at least a top 30th-50th percentile of p95Her-2 expression in a reference cohort of subjects having the Her-2 positive cancer, which would encompass patients having greater than the median cutoff of p95 expression in a HER2 patient population; and
(c) indicating that the subject is more likely to respond to a Her-2 pathway targeted therapy targeted to the extracellular domain of Her-2 if the amount of p95Her-2 in the biological sample is below the p95Her-2 cutoff as compared to if the p95Her-2 in the biological sample is above the p95Her-2 cutoff;
wherein the p95Her-2-specific antibody comprises an antibody produced by hybridoma cell line having ATCC accession number PTA-9740 (p95.D9.1);

wherein the response to a Her-2 pathway targeted agent is measured as at least one of time to progression, disease-free survival, progression-free survival, time to distant reoccurrence;
wherein step (a) of measuring the amount of p95Her-2 in the biological sample comprises the steps of:
(i) contacting the biological sample with a p95Her-2 binding composition that specifically binds to p95Her-2 protein, wherein the p95Her-2 binding composition comprises a p95Her-2-specific antibody produced by a hybridoma cell line selected from the group consisting of hybridoma cell lines having ATCC accession number PTA-9738 (p95.D3.4), PTA-9739 (p95.D8.2), and PTA-9740 (p95.D9.1);
(ii) contacting the p95Her-2 binding composition with a tagged binding composition, wherein the tagged binding composition comprises a molecular tag attached thereto via a cleavable linkage, and wherein the tagged binding composition specifically binds to the p95Her-2 binding composition;
(iii) cleaving the cleavable linker of the tagged binding composition, thereby releasing the molecular tag; and
(iv) quantitating the released molecular tag to determine the amount of p95Her-2 protein in the biological sample;
wherein the subject's cancer has been characterized as a Her-2 positive cancer based on the amount of Her-2 measured in the biological sample;
wherein measuring the amount of Her-2 in the biological sample comprises quantitation of Her-2 gene expression levels or Her-2 gene copy number;
th percentile of p95Her-2 expression in a reference cohort of subjects having the Her-2 positive cancer;
wherein the p95Her-2 cutoff comprises a level of p95Her-2 expression corresponding to at least a top 30th percentile of p95Her-2 expression in a reference cohort of subjects having the Her-2 positive cancer;
further comprising:
(d) indicating that the subject is more likely to respond to a Her-2 pathway targeted therapy targeted to the intracellular domain of Her-2 if the amount of p95Her-2 in the biological sample is above the p95Her-2 cutoff as compared to a Her-2 pathway targeted therapy targeted to the extracellular domain of Her-2. 
The US Patent claims a method comprising the same steps instantly claimed wherein the result is identifying overlapping patient populations having low p95 level (outcome (1) above), or high p95 levels (outcome (2) above). With regards to outcome (2) above, given the US Patent claims a method comprising all of the physical method steps instantly claimed for determining overlapping patient populations having high p95 levels that are required for TTBM determination, the US Patent necessarily determined the claimed TTBM chances.


5.	Claims 25-28 and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 63-65, 69-76 of copending Application No. 16/166,878 (reference application). Although the claims at issue are the copending application claims a method comprising: selecting a subject who has been determined to have an amount of p95-HER2 protein in a sample of the subject's HER2-positive tumor above a predetermined cutoff by:
(a) providing a p95HER2 monoclonal antibody produced by a hybridoma cell line having ATCC accession number PTA-9740 (p95.D9.1), PTA-9738 (p95.D3.4), or PTA-9739 (p95.D8.2);
(b) providing a binding compound that binds to the p95-HER2 monoclonal antibody, wherein the binding compound comprises a molecular tag covalently attached thereto via a cleavable linkage:
(c) quantifying the amount of p95HER2 protein in a sample from the subject by the 
steps of (1) incubating the sample with the p95HER2 monoclonal antibody and the binding compound, (ii) treating the sample with a cleaving agent to release the molecular tag from the binding compound, and (iii) measuring the amount of released molecular tag as indicative of the amount of p95-HER2 protein in the sample; and
(d) comparing the amount of p95HER2 protein in the sample determined in step (c) with the predetermined cutoff,
wherein the predetermined cutoff comprises at least one of
(i) a level of p95-HER2 protein expression at least two-fold greater than a control cancer cell line having a basal level of p95-HER2 expression Gi) a level of p95-
wherein the p95HER2 protein has a first amino acid corresponding to methionine 611 of HER2 protein;
wherein the predetermined cutoff comprises a level of p95HER2 protein expression corresponding to at least a top 40th percentile of p95-HER2 protein expression in a reference cohort of subjects having the HER2 positive cancer;
wherein the HER2-positive cancer of the subject has been characterized as HER2-positive based on at least one of an elevated level of HER2 gene expression, an elevated level of HER2 protein level, or HER2 gene amplification;
wherein the cancer is breast cancer or primary breast cancer;
wherein the subject has in increased risk of metastasis as compared to a control subject that has a p95-HER2 protein amount below the predetermined cutoff.
The copending application claims a method comprising the same steps instantly claimed wherein the result is identifying overlapping patient populations having low p95 level (outcome (1) above), or high p95 levels (outcome (2) above). With regards to outcome (2) above, given the copending application claims a method comprising all of .

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


6.	All other rejections recited in the Office Action mailed September 13, 2021 are hereby withdrawn in view of amendments.


7.	Conclusion: No claim is allowed.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Laura B Goddard/Primary Examiner, Art Unit 1642